internal_revenue_service number release date index number ---------------------- ---------------------- ------------------------------------ ---------------------- ------------------------------------------- - department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg teb plr-169176-03 date date legend city state bonds developer corporation corporation partnership date date year a b c d -------------------- -------------- ------------------------------------------------------ ----------------------------------------- ----------------------------- -------------------------------- -------------------------------------- ------------------------ -------------------------- ------- ----------------- ----------------- ----- --------------- ----------------- ------ ------------ --- ----------- ----------- --- ----- ----- --------- --- ----- --------------- --------------- e f g h i j k l m n o p q r dear ------------- this is in response to your request for the following rulings that the proposed allocation of proceeds of the bonds to the parking unit defined below is reasonable that certain contractual arrangements for_the_use_of the project defined below will not cause the bonds to meet the private business tests under sec_141 of the internal_revenue_code unless otherwise stated all section references are to the internal_revenue_code_of_1986 the city is a political_subdivision of state on date the city council adopted the bonds will be general obligation bonds of the city and will not be secured_by the project will consist of a multi-level parking ramp a retail structure adjacent to facts and representations the proposed bonds an initial resolution approving the issuance of the bonds a specific project the bonds are expected to be issued as fixed rate bonds in the principal_amount of a and will be used to finance certain costs related to the construction of a parking and retail structure located in the city the project the project the ground floor of the parking ramp a roof deck constructed to accommodate development on top of the parking ramp and related infrastructure improvements the total costs of the project including land acquisition and construction are estimated to be b the city has made a declaration of condominium under state law creating separate properties within the project the parking unit and the retail units the parking unit consists of c parking spaces on ---- levels of the parking ramp the parking ramp and the roof of the parking ramp the roof deck the retail units will accommodate a mix of retail and office and are expected to be transferred to the developer pursuant to the development agreement described below purposes in addition under the declaration of condominium each retail unit owner will have the nonexclusive right to use all of the vehicular parking and traffic areas the elevators stairways and other pedestrian areas in the parking unit in the same manner as members of the general_public and subject_to the city’s imposition of fees and other rules project that will be owned or operated by a nongovernmental person the cost of the roof deck including the additional costs of constructing the parking ramp because of the location of the roof deck is expected to be d none of the bond proceeds will be used for these costs the city proposes to allocate the proceeds of the bonds to the costs of constructing the parking ramp that are not associated with the roof deck these costs of the parking ramp are estimated to be e all costs related to the construction of the roof deck include costs for the structural_components of the parking ramp that are required solely because of the location of the roof deck will be paid from the city’s revenues or the proceeds of taxable bonds the city’s equity city’s equity will also be used to finance a portion of the costs of the parking ramp the parking unit is expected to be used by the city for public parking and related the city expects that the roof deck will be used to support a condominium under the development agreement between the city and the developer two the retail units will consist of separate commercial space located at ground thus f percent of the parking ramp will be financed with the proceeds of the bonds the proceeds of the bonds and the city’s equity will be proportionately allocated to all costs of the parking ramp the development agreement level on two sides of the parking ramp the city’s equity will be used to complete the first stage of constructing the retail units no bond proceeds will be used to construct the retail units the developer will pay the additional costs necessary for completing construction of the retail units fees will be paid to the city the annual development fee and the initial development fee the initial development fee in the amount of g is to be paid_by the developer to the city at the time title to the retail units is transferred to the developer commencing in year for the first years of the agreement the minimum annual amount of the fee is i thereafter the annual fee will be j exercisable until date to reserve and pay for up to k parking spaces the option terms and fee for the parking spaces will be substantially the same as those contained in the supplemental lease discussed below the city also agrees to reserve no less than l parking spaces on levels two and three of the parking ramp for use by the general_public the city represents that the spaces that will be reserved for the general_public will be available for use on the same basis by persons not engaged in a trade_or_business the parking agreements arrangements with respect to the project the annual development fee paid_by the developer has a term of h years pursuant to the development agreement the developer has the option in addition to the development agreement the city has entered into the following a parking lot lease agreement between the city and corporation the primary lease a parking lot lease agreement between the city and partnership the supplemental lease and a parking lot lease agreement between the city and corporation the master lease the master lease the primary lease and the supplemental lease are referred to collectively as the parking agreements the primary lease provides for the lease of m parking spaces in the parking the master lease provides corporation the right to lease up to p spaces in the ramp to corporation during the term of the contract the rent for the first years of the primary lease is n per month per parking space thereafter the rates will be adjusted every five years to the fair market rent at the beginning of the five year period the terms of the supplemental lease are substantially the same as the primary lease including the rate per space except it provides for the lease of l parking spaces to the partnership and provides the partnership with the option to lease an additional o spaces on the same terms parking ramp however the master lease is subordinate to both the primary lease and the supplemental lease thus corporation has no right to lease parking spaces that are being leased under either the primary lease or the supplemental lease rental payments under the master lease are set at the same rates as the primary lease and the supplemental lease and are not reduced by the ordinary and necessary expenses attributable to the operation and maintenance of the parking ramp the city represents that the expected ordinary and necessary expenses attributable to the operation and maintenance of the parking ramp related to the use of the p spaces under the parking agreements is q and the present_value of those payments is r law payments received under all the parking agreements are gross_rent amounts generally sec_103 provides that gross_income does not include interest on any state_or_local_bond sec_103 provides that this exclusion does not apply to any private_activity_bond unless it is a qualified_bond under sec_141 sec_141 provides that a bond is a private_activity_bond if the bond satisfies the private_business_use_test and the private_security_or_payment_test of sec_141 or the private_loan_financing_test of sec_141 under sec_141 an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use private_business_use is defined in sec_141 as use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit for this purpose any activity carried on by a person other than a natural_person is treated as a trade_or_business sec_141 provides in general that an issue meets the private_security_or_payment_test if the payment of the principal of or the interest on more than percent of the proceeds of the issue is under the terms of the issue or any underlying arrangement directly or indirectly a secured_by any interest in property used or to be used for a private_business_use or payments in respect of such property or b to be derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use sec_1_141-2 provides that an issue is an issue of private_activity_bonds if the issuer reasonably expects as of the issue_date that the issue will meet either the private business tests or the private_loan_financing_test sec_1_141-2 further provides that an issue is also an issue of private_activity_bonds if the issuer takes a deliberate action subsequent to the issue_date that causes the conditions of the private business tests or the private_loan_financing_test to be met sec_1_141-3 provides rules relating to the definition of private_business_use sec_1_141-3 provides in part that the use of financed property is treated as the direct use of proceeds under sec_1_141-3 in determining whether an issue meets the private_business_use_test it is necessary to look to both the indirect and direct uses of proceeds under sec_1_141-3 both actual and beneficial use by a nongovernmental person may be treated as private_business_use sec_1 b further provides that in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output- type contract under sec_1_141-3 any other arrangement that conveys special legal entitlements for beneficial use of bond proceeds or of financed property that are comparable to ownership leases management contracts output contracts or research agreements results in private_business_use for example an arrangement that conveys priority rights to the use or capacity of a facility generally results in private_business_use sec_1_141-3 provides the rules for measurement of private_business_use sec_1_141-3 provides that in general the private_business_use of proceeds is allocated to property under sec_1_141-6 sec_1_141-6 provides that allocations generally may be made using any reasonable consistently applied method and that allocations under sec_141 and sec_148 must be consistent with each other sec_1_141-3 also provides that the amount of private_business_use of property to which bond proceeds have been allocated is determined according to the average percentage of private_business_use of that property during the measurement_period sec_1_141-3 provides that in general the measurement_period of property financed by an issue begins on the later of the issue_date of that issue or on the date the property is placed_in_service and ends on the earlier of the last date of the reasonably expected economic life of the property or the latest maturity_date of any bond of the issue financing the property determined without regard to any optional redemption dates sec_1_141-3 provides that the average percentage of private_business_use is the average of the percentages of private_business_use during the one-year periods within the measurement_period sec_1_141-3 provides that the percentage of private_business_use of property for any one-year period is the average private_business_use during that year this average is determined by comparing the amount of private_business_use during the year to the total amount of private_business_use and use that is government_use during that year sec_1_141-3 provides in general that for a facility in which government_use and private_business_use occur simultaneously the entire facility is treated as having private_business_use for example a governmentally owned facility that is leased or managed by a nongovernmental person in a manner that results in private_business_use is treated as entirely used for a private_business_use if however there is also private_business_use and actual government_use on the same basis the average amount of private_business_use may be determined on a reasonable basis that properly reflects the proportionate benefit to be derived by the various users of the facility eg reasonably expected fair_market_value of use for example the average amount of private_business_use of a garage with unassigned spaces that is used for government_use and private_business_use is generally based on the number of spaces used for private_business_use as a percentage of the total number of spaces sec_1_141-3 provides that the measurement of the use of proceeds allocated to a discrete portion of a facility is determined by treating that discrete portion as a separate facility sec_1_141-1 provides that the term discrete portion means a portion of a facility that consists of any separate and discrete portion of a facility to which use is limited other than common areas sec_1_141-3 provides rules for common areas the amount of private_business_use of common areas within a facility is generally based on a reasonable method that properly reflects the proportionate benefit to be derived by the users of the facility sec_1_141-1 defines common areas as portions of a facility that are equally available to all users of a facility on the same basis for uses that are incidental to the primary use of the facility for example hallways and elevators generally are treated as common areas if they are used by the different lessees of a facility in connection with the primary use of that facility the report of the committee of ways and means of the house of representatives on h_r h_r rep no pincite vol c b the house report states as follows the committee understands that certain facilities eligible for financing with sec_501 organization bonds may comprise part of a larger facility otherwise ineligible for such financing or that portions of a sec_501 organization facility may be used for activities of persons other than sec_501 organizations the committee intends that the treasury_department may adopt rules for allocating the costs of such mixed use facilities including common elements according to any reasonable method that properly reflects the proportionate benefit to be derived directly or indirectly by the various users of the facility only the portions of such mixed use facilities owned and used by a sec_501 organization may be financed with bonds for such organizations sec_147 provides that a private_activity_bonds shall not be a qualified_bond if issued as part of an issue and any portion of the proceeds of such issue is to be used to provide any airplane skybox or other private luxury box health club facility facility primarily used for gambling or store the principal business of which is the sale of alcoholic beverages for consumption off premises the predecessor to sec_147 sec_103 of the internal_revenue_code of the code was added to the code by the tax_reform_act_of_1984 section c 1984_3_cb_1 the supplemental report of the committee on ways and means of the u s house of representatives on h_r h_rep_no part pincite the house report states in the case of skyboxes or other private luxury boxes the committee does not intend to prohibit the use of idbs to finance the construction renovation or refurbishing of a facility solely because skyboxes are included in the project so long as the project otherwise qualifies for tax-exempt_financing rather no portion of the proceeds of the idb may be used to provide any skybox for this purpose the skybox shall be deemed to include the interior furnishing of the box eg the box's plumbing electrical and decorating costs and the structural_components required for the box eg the box's walls ceilings special enclosures but does not include the normal components of the stadium such as structural supports to the extent they would have been required for the remaining portion of the stadium if no skyboxes and no regular seats in lieu of skyboxes had been built sec_1_141-4 provides rules pertaining to the private_security_or_payment_test sec_1_141-4 provides that in determining whether an issue meets the under sec_1_141-4 both direct and indirect payments made by any sec_1_141-4 provides that the private_security_or_payment_test relates to the nature of the security for and the source of the payment of debt service on an issue the private payment portion of the test takes into account the payment of debt service on the issue that is directly or indirectly to be derived from payments whether or not to the issuer or any related_party in respect of property or borrowed money used or to be used for a private use the private security portion of the test takes into account the payment of the debt service on the issue that is directly or indirectly secured_by any interest in property used or to be used for a private_business_use or payments in respect of property used or to be used for a private_business_use private_security_or_payment_test the present_value of the payments or property taken into account is compared to the present_value of the debt service to be paid over the term of the issue for this purpose present values are determined by using the yield on the issue as the discount rate and by discounting all amounts to the issue_date nongovernmental person that is treated as using proceeds of the issue are taken into account as private payments to the extent allocable to the proceeds used by that person payments are taken into account as private payments only to the extent that they are made for the period of time that proceeds are used for a private_business_use payments for a use of proceeds include payments whether or not to the issuer in respect of property financed directly or indirectly with those proceeds even if not made by a private business user payments are not made in respect of financed property if those payments are directly allocable to other_property being directly used by the person making the payment and those payments represent fair_market_value compensation_for that other use sec_1_141-4 further provides that payments by a person for a use of proceeds do not include the portion of any payment that is properly allocable to the payment of ordinary and necessary expenses as defined under sec_162 directly attributable to the operation and maintenance of the financed property used by that person for this purpose general overhead and administrative expenses are not directly attributable to those operations and maintenance allocated to the source or different sources of funding of property for this purpose different sources of funding may include taxable issues and amounts that are not derived from a borrowing such as revenues of an issuer equity sec_1 c ii provides that payments for_the_use_of a discrete facility or a discrete portion under sec_1_141-4 private payments for_the_use_of property are sec_1_141-4 further provides that in general except as provided in the city proposes to allocate the proceeds of the bonds to a portion of the costs of a facility are allocated to the source or different sources of funding of that discrete property sec_1_141-4 or v if a payment is made for_the_use_of property financed with two or more sources of funding that payment must be allocated to those sources of funding in a manner that reasonably corresponds to the relative amounts of those sources of funding that are expended on that property analysis allocation of proceeds to costs of the project of constructing the parking ramp the city represents that no bond proceeds will be used to finance costs of the retail units or the roof deck rather the city proposes to use the city’s equity to finance the portions of the project that are expected to be used by nongovernmental persons the retail units and the roof deck the costs of the roof deck that will be financed with the city’s equity include the cost of structural_components of the parking ramp that are required solely because of the location of the roof deck see generally the house report based on the facts described above the parking ramp the retail units and the roof deck will be separate and discrete portions of the project with limited and specific use we conclude that the proposed method of allocating proceeds of the bonds to the costs of the discrete portions of the project is a reasonable allocation method that reflects the expected use of those discrete portions of the project the proposed allocations will also be made consistently for purposes of sec_141 and sec_148 application of the private business tests to the agreements for use of the project the parking agreements provide special legal entitlements to use a total of p of the c parking spaces in the parking ramp by nongovernmental persons during the term of the agreements as a result the private_business_use_test is met because there is expected to be more than percent private_business_use of the parking ramp case however because it will impact the application of the private payment test on the facts presented private_business_use and actual government_use of the parking ramp occur simultaneously on the same basis therefore the average amount of private_business_use may be determined on a reasonable basis that properly reflects measurement of the exact amount of private_business_use is relevant in this the parking agreements under sec_1_141-4 private payments for_the_use_of property are the proportionate benefit to be derived by the various users of the facility in this case the average amount of private_business_use of the parking ramp resulting from the parking agreements is the number of spaces used for private_business_use pursuant to the parking agreements as a percentage of the total number of spaces in the parking ramp this approach is consistent with the parking garage example in sec_1 g iii for purposes of sec_141 private payments are taken into account to the extent that they are made for the period of time that proceeds are used for a private_business_use thus private payments taken into account in this case will include payments for the parking spaces privately used pursuant to the parking agreements moreover for purposes of determining the amount of private payments the city assumes that the partnership will exercise its option under the supplemental lease thus payments under the option are also taken into account allocated to the source or different sources of funding of property in this case there are two sources of funding for the costs of the parking ramp the proceeds of the bonds and the city’s equity the proceeds of the bonds financed f percent of the parking ramp the remaining costs were financed with the city’s equity the proceeds of the bonds and the city’s equity proportionately financed the costs of the parking ramp to the parking agreements are allocated to the bond proceeds and the city’s equity in the same proportion as those funds were used to finance the parking ramp in accordance with sec_1_141-4 moreover under sec_1_141-4 the private payments for_the_use_of the parking ramp are reduced by ordinary and necessary expenses to the extent that those expenses are directly attributable to the operation and maintenance of the parking ramp related to the use under the parking agreements accordingly we conclude that based on the city’s expectations regarding the payments under the parking agreements and the related operating_expenses the parking agreements will not cause the bonds to meet the private payment or security test transferred to the developer after payment of the initial development fee however no bond proceeds were used to finance the construction of the retail units thus the developer’s ownership of the retail units does not in and of itself result in private_business_use of the project the development agreement provides that ownership of the retail units will be for purposes of the private_security_or_payment_test payments received pursuant the development agreement for purposes of the private payment test the portion of the annual development under the development agreement however the developer also receives an option to lease an additional k parking spaces in the parking ramp for purposes of the private business tests the city assumes that the option will be exercised and that there will be private_business_use of the specified number of parking spaces the development agreement also provides that the city agrees to reserve no less than l parking spaces in the parking ramp for general_public use although the developer receives no special legal entitlements with respect to the reserved spaces it may receive an indirect benefit from the city’s reservation of spaces for public parking in this case however this indirect benefit does not rise to the level of private_business_use because the spaces will be reserved for the general_public and will be available for use on the same basis by persons not engaged in a trade_or_business fee that is equal to the expected fair_market_value of the k optioned parking spaces is taken into account nonetheless when these payments are aggregated with the payments made under the parking agreements the aggregate payments do not cause the private payment or security test to be met agreement including the initial development fee and the portion of the annual development fee not allocated to the k parking space option to the developer’s use of the retail units a discrete portion of the project that will be financed entirely with the city’s equity the present_value of the development agreement payments also approximates the city’s cost of constructing the retail units based on the facts and circumstances presented here the proposed allocation of the developer’s payments is consistent with the purposes of sec_141 and does not cause the private security or private payments test to be met agreements for_the_use_of the project discussed herein do not cause the bonds to meet the private business tests conclusions the city proposes to allocate the remaining payments under the development thus based on the city’s representations and current expectations the based on the information submitted and representations made we conclude that the proposed allocation of bond proceeds and city’s equity to the costs of the parking ramp the retail units and the roof deck is reasonable furthermore we conclude that the contracts for_the_use_of the project discussed herein will not cause the bonds to meet the private business tests under sec_141 we express no opinion as to the result if the actual payments or expenses related to the parking agreements or development agreement differ from the city’s representations made in connection with except as expressly provided herein no opinion is expressed or implied this ruling_request we also express no opinion as to whether any future arrangements for use of the roof deck may cause the bonds to meet the private business tests concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the code provides that it may not be used or cited as precedent letter is being sent to your authorized representative this ruling is directed only to the taxpayer s requesting it sec_6110 of in accordance with the power_of_attorney on file with this office a copy of this the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely assistant chief_counsel exempt_organizations employment_tax government entities by _________________________ timothy l jones senior counsel tax exempt bond branch
